UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7141



LARRY B. NELSON,

                                           Petitioner - Appellant,

          versus


GARY MAYNARD, Director of the South Carolina
Department of Corrections; CHARLES CONDON,
Attorney General for the State of South
Carolina,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Henry F. Floyd, District Judge. (CA-
02-2487)


Submitted:   December 16, 2004         Decided:     December 21, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry B. Nelson, Appellant Pro Se. Samuel Creighton Waters, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Larry B. Nelson seeks to appeal the district court’s

order     accepting    a   magistrate   judge’s      recommendation      to    grant

Respondents’ motion for summary judgment on his petition filed

under 28 U.S.C. § 2254 (2000).          An appeal may not be taken from the

final order in a habeas corpus proceeding unless a circuit justice

or   judge    issues   a    certificate   of    appealability.          28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 338 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record     and   conclude    that   Nelson     has   not   made   the   requisite

showing.*     Accordingly, we deny a certificate of appealability and

dismiss this appeal.         We dispense with oral argument because the


      *
      We find that Nelson has waived appellate review of his claims
by failing to lodge specific objections to the magistrate judge’s
recommendation after receiving proper notice of the consequences of
the failure to object. See Wright v. Collins, 766 F.2d 841, 845-46
(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). To
the extent that Nelson attempts to raise issues in his informal
brief that were not properly presented to the district court, we
note that he cannot raise them for the first time on appeal. See
Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).

                                     - 2 -
facts   and   legal    contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                  DISMISSED




                                     - 3 -